*200OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 16, 1957, under the name of Frederick Henry Cave, Jr. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of professional misconduct as follows: converting escrow funds in the amount of $1,500 to his own use; failing to account for said moneys to his client despite the fact that a judgment was obtained in the Civil Court of the City of New York against the respondent; neglecting clients’ matters and making misrepresentations to his clients and to the Grievance Committee of the Queens County Bar Association; and failing to co-operate with the petitioner in its investigation of these matters. The respondent had denied the material allegations of misconduct.
After reviewing the report of Mr. Justice Kassoff, we find the respondent guilty of the afore-mentioned misconduct. The petitioner’s motion is therefore granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Hopkins, Martuscello, Latham and Rabin, JJ., concur.